Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Cameron Kerrigan on 6/10/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for manufacturing structural steel components with local reinforcement, the method comprising: 

providing a steel blank; 
selecting at least a zone of the steel blank to be reinforced; 

deforming the blank in a press tool to form a product; wherein the press tool comprises a recess for receiving the groove having the reinforcement material during the deforming the blank;
locally heating the reinforcement material and the groove of the steel blank to melt the reinforcement material and a portion of the steel blank;
mixing the melted reinforcement material with the melted portion of the steel blank to allow the melt reinforcement material to penetrate into the steel blank

2. (Currently Amended) The method according to claim 1, wherein deforming the blank comprises hot deforming and cooling the blank 

10. (Currently Amended) A method for manufacturing structural steel components with local reinforcement, the method comprising:

providing a steel blank; 
selecting at least a zone of the steel blank to be reinforced; wherein the blank comprises a groove in the zone to be reinforced and wherein the groove comprises an inner surface; 
depositing a reinforcement material on the inner surface of the groove; 
	deforming the blank in a press tool to form a product; wherein the press tool comprises a recess for receiving the groove having the reinforcement material during the deforming the blank;
	locally heating the reinforcement material and the groove of the steel blank to melt the reinforcement material and a portion of the steel blank;
	mixing the melted reinforcement material with the melted portion of the steel blank to allow the melt reinforcement material to penetrate into the steel blank; and 
	locally cooling an outer surface of the groove when the reinforcement material is being deposited.

14. (Currently Amended) A method for manufacturing structural steel components with local reinforcement, the method comprising: 

	providing a steel blank; 
	selecting at least a zone of the steel blank to be reinforced; wherein the blank comprises a groove in the zone to be reinforced and wherein the groove comprises an inner surface; 
	depositing a reinforcement material on the inner surface of the groove; 
	deforming the blank in a press tool to form a product; wherein the press tool comprises a recess for receiving the groove having the reinforcement material during the deforming the blank;
	locally heating the reinforcement material and the groove of the steel blank to melt the reinforcement material and a portion of the steel blank;
	mixing the melted reinforcement material with the melted portion of the steel blank to allow the melt reinforcement material to penetrate into the steel blank; and 
	wherein the reinforcement material is a filler wire.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-5 and 10-19 are indicated.
Reference Garcia (WO 2016001360)  and Zhou (CN 101792906) are the closest prior art. Reference Garcia teaches a method for manufacturing reinforced structural components, comprising providing a steel blank, selecting at least a zone of the steel blank, depositing a reinforcement material on the steel blank, and locally heating the reinforcement material to melt the reinforcement material. Zhou teaches a method for locally reinforcing a component, comprising providing a bland comprises a groove, depositing a reinforcement material on the groove, and locally heating the reinforcement material to melt the reinforcement material. However, references Garcia and Zhou alone or in combination does not teaches every limitations of the claimed invention, such as the step of deforming the steel blank in a press tool to form a product; wherein the press tool comprises a recess for receiving the groove having the reinforcement material during the deforming the blank; locally heating the reinforcement material and the groove to melt a portion of the steel blank; and 	mixing the melted reinforcement material with the melted portion of the steel blank to allow the melt reinforcement material to penetrate into the steel blank. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to teach the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761